IN TI-[E`, UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

HIP, INC.,

Plaintiff`,

v. : Civil Action No. 18-615-CFC

HORMEL FOODS
CORPORATION, HORMEL
FOODS CORPORATE
SERVICES, LLC, OSCEOLA
FOOD, LLC, ROCHELLE
FOODS, LLC, and DOLD
FOODS, LLC,

Defendants.:

 

MEMORANDUM ORDER

WHEREAS, Defendants have alleged as counterclaims that U.S. Patent No.
9,510,610 is invalid due to indefiniteness and unenforceable due to inequitable
conduct and incorrect inventorship;

WHEREAS, Defendants have agreed that if the Court expedites
consideration of the indefiniteness issue and grants judgment in Def`endants’ favor
on their invalidity counterclaim, Defendants will dismiss their remaining
counterclaims Without prejudice and forego any motion for an exceptional case

finding and for the recovery of attorney fees under 35 U.S.C. § 285 (D.I. 111 at 1);

WHEREAS, Defendants have agreed that their briefing in connection with
the Markman hearing will constitute their opening brief for a motion for summary
judgment if the Court permits the filing of an early motion for summary judgment
of invalidity based on indefiniteness, see Tr. of Apr. 9, 2019 Hr’ g at 76; and

WHEREAS, the Court, having reviewed the briefing of the parties filed in
connection with the Markman hearing, has serious questions about whether
“resembling a pan-died bacon product,” read in light of the written description and
prosecution history, would inform with reasonable certainty a person skilled in the
art about the patented invention’s scope;

IT IS HEREBY ORDERED, on this Twenty-second day of April in 2019,
that:

1. Defendants may file a motion for summary judgment based on
indefiniteness no later than April 25, 2019. The motion shall not contain any
argument and shall simply state in one sentence the relief sought by the motion and
identify (with pinpoint citations) in another sentence the legal arguments set forth
in Defendants’ prior briefing that Defendants rely on in support of their motion.

2. If Def`endants file a motion no later than April 25 , 2019, Plaintiff shall
have until May 3, 2019 to file an answering brief, which shall be in 14-point font
and no more than 5,000 words. Plaintiff may attach declarations in support of its

answering brief. Plaintiff"s submission shall comply with the briefing

requirements set forth in the Court’s Form Order for Patent Cases in Which
Infringement is Alleged (Revised as of April 22, 2019).

3. Defendants shall have until May 10, 2019 to file a reply brief, which
shall be in 14-point font and no more than 2,500 Words. Defendants may only
address in their reply brief issues raised in Plaintiff’s answering brief that Were not
raised in the Markman briefing The reply brief and any attachments thereto will
be struck if Defendants address in their reply brief arguments that have previously
been made. Defendants’ submission shall comply with the briefing requirements
set forth in the Court’s Form Order for Patent Cases in Which Inf`ringement is
Alleged (Revised as of April 22, 2019).

4. A hearing on Defendants’ motion for summary judgment will be held
on May 22, 2019 at 9:00 a.m. The parties will be permitted to adduce at the
hearing the testimony of expert witnesses, and the Court will make credibility
findings as it deems necessary

IT IS SO ORDERED.

CZ'H~‘Q__»~

CoNNoLLY, UNITED surmch JUDGE

